Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 1 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 2 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 3 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 4 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 5 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 6 of 7
Case 18-00273   Doc 12   Filed 12/07/18 Entered 12/07/18 15:04:48   Desc Main
                           Document     Page 7 of 7
